Citation Nr: 1501800	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 23, 2010, and in excess of 30 percent from December 23, 2010, for coronary artery disease.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that, since the RO last considered the issues on appeal, the Veteran has submitted additional evidence.  In that regard, private medical evidence as well as VA treatment records were received by the RO in October 2012 and January 2014, respectively.  The Veteran has not submitted a waiver of RO consideration of this evidence.  Although the Board would normally contact the Veteran's representative to determine whether the Veteran wished to waive RO consideration or have his claim remanded to the RO for initial consideration, as the Board finds that remand is warranted on a separate basis, the Board will return the case to the RO for consideration in the first instance to avoid additional delay.  See 38 C.F.R. § 19.31 (2014).

The Board finds that the Veteran's appeal for a higher initial rating should be returned to the RO to afford him a new VA examination.  The record reflects that the Veteran last underwent a VA examination assessing the severity of his service-connected heart disease in May 2012.  The Veteran has submitted evidence which indicates that his service-connected heart disease may have worsened since that time, including an October 2012 private medical statement and a December 2013 VA discharge summary following an ablation for atrial flutter.  As the current VA examination and evidence of record may not reflect the current severity of the Veteran's service-connected heart disease, and because the last examination conducted is more than two years old, the Board concludes that a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

Additionally, the Board observes that the October 2012 private medical statement submitted by T. Davis, III, M.D. refers to additional medical evidence which is not in the claims file.  Accordingly, the RO should attempt to obtain all private medical evidence from Dr. Davis.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. During the pendency of the Veteran's appeal for a higher initial evaluation, the matter of unemployability due to service-connected disabilities has been raised.  Indeed, entitlement to a TDIU was adjudicated by the RO in a September 2012 rating decision which denied such entitlement.  Although the appellant did not appeal the September 2012 denial of a TDIU, the Board finds that it is, and remains, part and parcel of the intial rating issue which has been developed for appellate consideration.  Nevertheless, the Veteran has not been provided a statement of the case as to the denial of a TDIU.  Further, in light of the development requested below pursuant to the pending initial rating appeal, the Board finds that a current medical opinion as to the Veteran's employability status is warranted.


Accordingly, the case is REMANDED for the following action:

1.  After obtaining all required authorizations, obtain the Veteran's private treatment records from T. Davis, III, M.D.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  

2.  Obtain all updated VA treatment records, to include as pertinent to the Veteran's service-connected heart disease.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity, extent and manifestations of his service-connected coronary artery disease, and the functional impact of the Veteran's service-connected disabilities, considered in combination, on the Veteran's ability to maintain substantially gainful employment.  The claims folder and electronic VA file must be made available to the examiner for review in conjunction with the examination, and the examiner must note on the examination report what records were available and reviewed in connection with the examination.  Thereafter, the examiner should address the following: 

a.  Describe the manifestations of the Veteran's service-connected coronary artery disease, to include the frequency and severity of such. 

b.  Assess the Veteran's workload of METs (metabolic equivalents) and left ventricular ejection fraction..

c.  Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, result in functional impairment which precludes substantially gainful employment.

The examiner is requested to provide a complete rationale for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  Associate a copy of the examination report with the claims file.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  After the requested medical examination has been completed, and medical opinion provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

6.  The RO must then re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




